Name: Commission Regulation (EC) No 1104/2001 of 5 June 2001 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1104Commission Regulation (EC) No 1104/2001 of 5 June 2001 on the issue of system B export licences in the fruit and vegetables sector Official Journal L 150 , 06/06/2001 P. 0046 - 0046Commission Regulation (EC) No 1104/2001of 5 June 2001on the issue of system B export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 298/2000(2), and in particular Article 5(5) thereof,Whereas:(1) Commission Regulation (EC) No 862/2001(3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid.(2) In the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for tomatoes will shortly be exceeded. This overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector.(3) To avoid this situation, applications for system B licences for tomatoes exported after 5 June 2001 should be rejected until the end of the current export period,HAS ADOPTED THIS REGULATION:Article 1Applications for system B export licences for tomatoes submitted pursuant to Article 1 of Regulation (EC) No 862/2001, export declarations for which are accepted after 5 June 2001 and before 14 June 2001 are hereby rejected.Article 2This Regulation shall enter into force on 6 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 292, 15.11.1996, p. 12.(2) OJ L 34, 9.2.2000, p. 16.(3) OJ L 122, 3.5.2001, p. 8.